Case: 15-50090      Document: 00513176725         Page: 1    Date Filed: 09/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50090
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 1, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LEONARDO JABALERA-CHAVIRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-1961-1


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Leonardo Jabalera-Chavira appeals the within-guidelines, 24-month
sentence imposed for his guilty plea conviction for illegal reentry. He contends
that his sentence is substantively unreasonable and greater than necessary to
satisfy the 18 U.S.C. § 3553(a) factors.
       We review the substantive reasonableness of the sentence for an abuse
of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). Jabalera-Chavira’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50090    Document: 00513176725    Page: 2   Date Filed: 09/01/2015


                                No. 15-50090

arguments fail to rebut the presumption of reasonableness that we apply to his
within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008). The district court, which was “in a superior position to find facts and
judge their import under § 3553(a),” was presented with Jabalera-Chavira’s
mitigating arguments but concluded that a sentence within the guidelines
range was reasonable. Campos-Maldonado, 531 F.3d at 339. We have held
that “the staleness of a prior conviction used in the proper calculation of a
guidelines-range sentence does not render a sentence substantively
unreasonable and does not destroy the presumption of reasonableness that
attaches to such sentences.” United States v. Rodriguez, 660 F.3d 231, 234 (5th
Cir. 2011). We have also rejected substantive reasonableness challenges based
on the alleged lack of seriousness of illegal reentry. United States v. Juarez-
Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United States v. Aguirre-Villa, 460
F.3d 681, 683 (5th Cir. 2006). As Jabalera-Chavira concedes, his argument
that the presumption of reasonableness should not be applied to his sentence
because U.S.S.G. § 2L1.2 lacks an empirical basis is foreclosed. See United
States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                      2